By the Court,

Savage, Ch. J.
Both courts were clearly wrong. To maintain trover, the plaintiff must have the general or special property. The plaintiff here had a special pro*64perty in the leather; Van Slyck had the general property. The action may, in most cases, he brought either by the general or special owner of the goods for a conversion by a stranSeT> judgment obtained by one is a good bar to the action of the other. 2 Saund. 47, e. Possession under the rightful owner is sufficient against a person having no color of right. An agister, a carrier, a factor, may bring trover; even a general bailment will suffice without being made for any special purpose, but only for the benefit of the rightful owner. Here is a general bailment. It would be monstrously inconvenient if a wrongdoer could come and take things out of the possession ofhim who had the possession under the rightful owner. Sutton v. Buck, 2 Taunt. 309, per Chambre, justice. Though a mere servant has not such a special property as will enable him to maintain trover, yet a bailee, or trustee, or any other person who is responsible to his principal, may maintain the action, and the lawful possession of the goods is prima facie evidence of property. 11 Johns. R. 143, n. 2 Saund. 47. 1 East, 244. 4 id. 214. 1 Salk. 290. Cro. Eliz. 819. 12 Johns. R. 407, per Spencer, J. The defendant may, undoubtedly, show a paramount title in a third person, 11 Johns. R. 529, but in this case the plaintiff is the bailee of the general owner. Numerous other cases might be cited, but they are unnecessary.
Judgment reversed.